     Case 1:20-cv-01432-NONE-EPG Document 7 Filed 01/25/21 Page 1 of 4


 1   Keith D. Cable, Esq. (SBN 170055)
     cablelaw@yahoo.com
 2   CABLE LAW, APC
     101 Parkshore Drive, Ste. 100
 3   Folsom, CA 95630
     Telephone:    916 608 7995
 4   Facsimile:    916 608 7986

 5   Attorneys for Plaintiff
     WILLIAM E. GRAY
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
10

11   WILLIAM E. GRAY,                               Case No.: 1:20−CV−01432−NONE−EPG

12                      Plaintiff,                  STIPULATION AND ORDER TO
                                                    RESCHEDULE DATE OF
13          v.                                      MANDATORY SCHEDULING
                                                    CONFERENCE
14   INVACARE CORPORATION; and DOES 1 to
     50,                                            Conference Date: February 4, 2021
15                                                  Time: 10:30 AM
                        Defendant.                  Courtroom: #10 (6th Floor)
16                                                  New Proposed Date: April 8, 2021

17

18

19

20
21

22

23

24

25

26
27

28
     STIPULATION AND ORDER TO RESCHEDULE DATE OF MANDATORY SCHEDULING
                                 CONFERENCE
     Case 1:20-cv-01432-NONE-EPG Document 7 Filed 01/25/21 Page 2 of 4


 1             Pursuant to the United States District Court, Eastern District of California, Local Rules

 2   143 and 144, Plaintiff William E. Gray (“Plaintiff” or “Gray”) and Defendant Invacare

 3   Corporation (“Defendant” or “Invacare”) (collectively, the “Parties”) hereby file this Stipulation

 4   to reschedule the February 4, 2021 Mandatory Scheduling Conference (“MSC”) and all related

 5   deadlines to April 8, 2021 or to a date thereafter that is convenient to the Court.

 6             WHEREAS, on January 2, 2020, Plaintiff filed a Complaint against Invacare in the

 7   Superior Court of California, County of Kings, Case No.: 20C-0001, (Dkt. No. 1-1);

 8             WHEREAS, Invacare filed a Notice of Removal on October 7, 2020, (Dkt. No. 1);

 9             WHEREAS, on October 8, 2020, the Court scheduled an initial MSC for February 4, 2021

10   at 10:30 AM before Magistrate Judge Erica P. Grosjean, (Dkt. No. 2);

11             WHEREAS, on October 9, 2020 Invacare declined jurisdiction of the United States

12   Magistrate Judge, (Dkt. No. 3);

13             WHEREAS, since removal, Plaintiff’s counsel has determined another party, or parties,

14   should be added to the case and he submits that this new defendant, or defendants, will defeat

15   diversity under 28 U.S.C § 1332 and intends to move to remand to state court;

16             WHEREAS, Plaintiff estimates he will amend the Complaint to name this additional

17   party, or parties, as defendants within the next 60 days.

18             WHEREAS, the Parties believe that setting the MSC to a date after the Court’s ruling on

19   Plaintiff’s forthcoming motion to remand would further the interests of justice and judicial

20   efficiency;
21             WHEREAS, the magistrate judge lacks jurisdiction to preside in this case, a continuance

22   of the MSC will provide the Court additional time to appoint an Article III judge to preside over

23   the MSC and subsequent proceedings in this matter, should the case remain in this Court;

24             WHEREAS, the Parties have not previously requested a continuance of the MSC, and a

25   continuance of the MSC will not affect any other dates or deadlines already scheduled in this

26   matter;
27

28
                                     -2-
     STIPULATION AND ORDER TO RESCHEDULE DATE OF MANDATORY SCHEDULING
                                 CONFERENCE
                                                                                        Doc. # DC-15002301 v.1
     Case 1:20-cv-01432-NONE-EPG Document 7 Filed 01/25/21 Page 3 of 4


 1          NOW, THEREFORE, the Parties stipulate and jointly request that the Court continue the

 2   February 4, 2021 MSC to April 8, 2021; that the mandatory conference of counsel shall occur at

 3   least twenty (20) days prior to the April 8, 2021 MSC; and that the Joint Scheduling Report shall

 4   be electronically filed in CM/ECF, one (1) full week prior to the April 8, 2021 MSC.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: January 22, 2021                           STEPTOE & JOHNSON LLP
 8

 9
                                                       By:    /s/ Melanie A. Ayerh
10                                                           Dennis Raglin
                                                             Melanie Ayerh
11
                                                       Attorneys for Defendant
12                                                     INVACARE CORPORATION
13
     Dated: January 22, 2021                           CABLE LAW, APC
14

15
                                                       By:    /s/
16                                                           Keith D. Cable
17                                                     Attorney for Plaintiff
                                                       WILLIAM E. GRAY
18

19

20
21

22

23

24

25

26
27

28
                                     -3-
     STIPULATION AND ORDER TO RESCHEDULE DATE OF MANDATORY SCHEDULING
                                 CONFERENCE
                                                                                     Doc. # DC-15002301 v.1
     Case 1:20-cv-01432-NONE-EPG Document 7 Filed 01/25/21 Page 4 of 4


 1                                                ORDER

 2          Pursuant to the stipulation of the parties (ECF No. 5), and finding good cause exists, IT IS

 3   ORDERED that the Scheduling Conference, currently set for February 4, 2021, is continued to

 4   April 8, 2021, at 10:30 AM in Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean.

 5   To participate telephonically, each party is directed to use the following dial-in number and
     passcode: 1-888-251-2909; passcode 1024453. The parties are also reminded to file a joint
 6
     scheduling report one full week prior to the conference and email a copy of same, in Word
 7
     format, to epgorders@caed.uscourts.gov, for the Judge’s review.
 8

 9   IT IS SO ORDERED.
10

11
        Dated:     January 22, 2021                           /s/
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     -4-
     STIPULATION AND ORDER TO RESCHEDULE DATE OF MANDATORY SCHEDULING
                                 CONFERENCE
                                                                                     Doc. # DC-15002301 v.1
